  Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 1 of 55




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

PAOLA CANAS, LINA POSADA, and KEELEY
HAZELL,

                       Plaintiffs,
                                                            Civil Action No. ______________
                - against -

BABE’S SOUTH, INC. d/b/a BABE’S SHOW                                   COMPLAINT
CLUB,                                                               (Jury Trial Demanded)

                       Defendant.

                                        COMPLAINT

       COME NOW Plaintiffs, PAOLA CANAS, LINA POSADA, and KEELEY

HAZELL (collectively, “Plaintiffs” or “Models”), by and through undersigned counsel,

and for their Complaint against Defendant, BABE’S SOUTH, INC. doing business as

BABE’S SHOW CLUB (hereinafter “Defendant” or “Babe’s”), state as follows:

                                     INTRODUCTION

       1.     Defendant has pirated the images, likeness and/or identity of each Plaintiff

       Model for purely self-serving commercial purposes – to advertise, promote and

       market Defendant’s own business interests on a social media account owned,

       operated, hosted, or controlled by Defendant.

       2.     At all times relevant to this action, Plaintiffs were and are the exclusive

       owners of all rights, title, and interest to their images, likeness and/or identity

       unlawfully converted by Defendant for Defendant’s benefit.


                                     The Casas Law Firm, P.C.
              Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                 1
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 2 of 55




   3.      Defendant did not negotiate for or purchase the images.

   4.      Defendant did not seek or obtain consent or authority to use Plaintiffs’

   images for any purpose.

   5.      Plaintiffs did not agree, nor would Plaintiffs ever agree, to Defendant’s use

   of their images, likeness and/or identity.

   6.      Had Plaintiffs been afforded the opportunity to consider whether to

   consent and release rights as to the use of their images, Plaintiffs would have

   promptly and unequivocally declined.

   7.      Defendant’s conduct is therefore misleading and deceptive by falsely

   representing that Plaintiffs are somehow affiliated with Defendant, have

   contracted to perform at and/or participate in events at Defendant’s strip club,

   have been hired to promote, advertise, market or endorse the events and other

   activities offered at Defendant’s strip club, and/or that Plaintiffs have attended or

   will attend each event and have participated in or intend to participate in the

   activities advertised.

   8.      Defendant’s conduct is also injurious to Plaintiffs.

   9.      Defendant circumvented the typical arms-length negotiation process

   entirely and pirated the subject images. In doing so, Defendant has utterly

   deprived Plaintiffs the right and ability to say “no.”

   10.     Defendant has prevented Plaintiffs from engaging in arms-length

   negotiations regarding the terms and conditions of use of Plaintiffs’ images,

   including the term of any release, remuneration per use, or the ability to decline

                                  The Casas Law Firm, P.C.
           Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                              2
  Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 3 of 55




       the business opportunity entirely. In short, Defendant deprived Plaintiffs of the

       ability to protect their image, likeness, brand and reputation.

       11.      In the end, Defendant gained an economic windfall by using the images of

       professional and successful models for Defendant’s own commercial purposes,

       luring and enticing patrons worldwide to view the images and visit Defendant’s

       strip club, without having to compensate Plaintiffs a single penny for such usage.

       Plaintiffs, however, sustained injury to their images, brand and marketability by

       shear affiliation with Defendant’s strip club.

       12.      Having operated a business in the entertainment industry, Defendant is

       well aware of the standard negotiation process over the terms of use, conditions of

       release, licensing issues, and other contractual incidences related to use and

       exploitation of images for Defendant’s commercial benefit.

                                             PARTIES

A. Plaintiffs

       13.      Given the multitude of violations harming the models, and the similarity

       of misconduct from Defendant harming the models, in the interest of judicial

       economy, Plaintiffs, through counsel, respectfully consolidate all actionable

       violations known into this single collective action on behalf of the following

       models:

       14.      PLAINTIFF Paola Canas (“Canas”) is, and at all times relevant to this

       action was, a professional model and resident of Miami-Dade County, Florida.

       15.      PLAINTIFF Lina Posada (“Posada”) is, and at all times relevant to this

                                       The Casas Law Firm, P.C.
                Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                   3
  Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 4 of 55




      action was, a professional model and resident of San Bernardino County,

      California.

      16.      PLAINTIFF Keeley Hazell (“Hazell”) is, and at all times relevant to this

      action was, a professional model and resident of Los Angeles County, California.

B. Defendant

      17.      Based on publicly available records, and further upon information and

      belief, DEFENDANT Babe’s South, Inc., is a corporation organized and existing

      under the laws of the State of Florida with a principal place of business at 4024

      North Davis Highway, Pensacola, Florida 32503.

      18.      DEFENDANT Babe’s South, Inc. operates a strip club named BABE’S

      SHOW CLUB.

      19.      DEFENDANT holds, and at all times relevant, has held itself out as a strip

      club that engages in the adult entertainment and striptease industry in the business

      of entertaining its patrons with nude dancing and alcohol.

      20.      DEFENDANT operates a Facebook page through which it advertises its

      business, events, and parties. For some of these events, images of one or more of

      the Models were used to market and promote Defendant’s events.

                              JURISDICTION AND VENUE

      21.      This Court has original federal question jurisdiction over the claims in this

      action pursuant to 28 U.S.C. § 1331 as Plaintiffs have stated a claim under the

      Lanham Act, 28 U.S.C. § 1125(a)(1). This Court has supplemental jurisdiction

      over the Florida state law claims alleged herein pursuant to 28 U.S.C. § 1367.

                                      The Casas Law Firm, P.C.
               Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                  4
  Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 5 of 55




      22.    The Court has personal jurisdiction over Defendant based on its contact

      with the State of Florida, including but not limited to Defendant’s registration to

      conduct business in Florida, its physical locations and principal place of business

      in Florida, and upon information and belief, Defendant committed, facilitated,

      assisted, encouraged or conspired to commit the actions giving rise to the harm

      and damages alleged herein in the State of Florida.

      23.    Venue is proper in the United States District Court for the Northern

      District of Florida pursuant to 28 U.S.C. §§ 1391(a) and (b) because Defendant

      has its principal place of business in Pensacola, Florida and its acts giving rise to

      the claims set forth herein occurred or originated in Pensacola, which is in the

      Northern District of Florida.

                              FACTUAL BACKGROUND

A. Standard and Customary Business Practices in the Modeling and Acting
   Industry Require Arms-Length Negotiations over the Terms and Conditions of
   Usage and Remuneration for any Modeling Image

       24.   In the modeling and acting industry, reputation is critical. Protection of a

     model’s reputation is therefore of paramount importance.

       25.   Plaintiffs are professional models who earn a living by promoting their

     images and likeness to select clients, commercial brands, media and entertainment

     outlets, as well as relying on their reputation and own brand for modeling, acting,

     hosting, and other opportunities.

       26.   Plaintiffs’ careers in modeling and private enterprise have value stemming

     from the goodwill and reputation that they have built, all of which is critical to
                                    The Casas Law Firm, P.C.
             Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                5
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 6 of 55




   establishing a brand, being selected for jobs, and maximizing earnings.

     27.    Plaintiffs have worked to establish themselves as reliable, reputable and

   professional.

     28.    Plaintiffs must necessarily be vigilant in protecting their “brand” from

   harm, taint, or other diminution.

     29.    Any improper or unauthorized use of an image, likeness and/or identity

   could substantially injure the career and career opportunities of Plaintiffs.

     30.    In the modeling and acting industry, models such as Plaintiffs typically do

   not have a single employer, but rather work as independent contractors for

   different agents or entities.

     31.    Plaintiffs are responsible professionals in the ordinary course. Plaintiffs

   seek to control the use and dissemination of their images and, thus, actively

   participate in vetting and selecting modeling, acting, brand spokesperson, or

   hosting engagements.

     32.    Plaintiffs’ vetting and selection of professional engagements involves a

   multi-tiered assessment, such as, but not limited to:

        a. determining whether the individual or entity seeking a license and release

            of Plaintiffs’ images, likeness and/or identity is reputable, has reputable

            products or services, and, through affiliation therewith, would either

            enhance or harm Plaintiffs’ stature or reputation;

        b. this reputational information is used in negotiating compensation which

            typically turns on the work Plaintiffs are hired to do, the time involved,

                                   The Casas Law Firm, P.C.
            Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                               6
  Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 7 of 55




               travel and how their images are going to be used – known as “usage”

               (among other variables);

            c. to protect their reputation and livelihood, Plaintiffs and/or their agents

               carefully and expressly define the terms and conditions of use;

            d. the entire negotiated deal is reduced to and memorialized in an integrated,

               written agreement of limited duration (typically 1-3 years) which defines

               the parties’ relationship. The terms and conditions of the agreement

               typically, unless otherwise expressly delineated, bind and are applicable to

               only the parties to that agreement.

      33.      Endorsing, promoting, advertising or marketing the “wrong” product,

      service or corporate venture, or working in or being affiliated with a disreputable

      industry can severely impact Plaintiffs’ careers by limiting or foreclosing future

      modeling or brand endorsement opportunities. Conversely, association with high-

      end companies, products, or magazines can enhance and amplify Plaintiffs’

      earning potential and career opportunities by making Plaintiffs more sought after

      and desirable.

B. Defendant has Misappropriated Plaintiffs’ Images, Likeness and/or Identity
   Without Authority, for Self-Serving Commercial Gain and Without Offering or
   Paying Compensation to Plaintiffs

      34.      As set forth below, Plaintiffs’ images, likeness and/or identity have been

      misappropriated by or at the direction of Defendant. Defendant’s conduct creates

      the false and misleading appearance and impression that Plaintiffs either work for

      Defendant, have appeared and participated or will appear and participate in
                                      The Casas Law Firm, P.C.
               Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                  7
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 8 of 55




   activities or events at Defendant’s strip club, and/or have agreed and consented to

   advertise, promote, market or endorse Defendant’s strip club or one or more of

   Defendant’s events or activities.

                                Plaintiff Paola Canas

   35.    Plaintiff Canas is a Colombian born model now residing and working in

   the United States. Canas has been in the industry for over fifteen (15) years and

   has found great success as a model, host, runway model, and actor. Canas has

   worked runway shows in her native Colombia, as well as Mexico, Ecuador,

   United States, and Paris, France. She heads up the international campaign and was

   a contracted model for Curve and their worldwide lingerie line. In Dubai, United

   Arab Emirates, Canas was chosen as the face of the Masters Golf Tournament,

   and was the image for the “International Surf and Sport Expo” in Orlando,

   Florida. She has worked for international brands and labels such as SOHO, KISS

   Underwear, Salon International, Zona Rosa, and Esteban Escobar. Canas has also

   appeared in numerous television shows like “FOX Sports” and on television

   networks such as Telemundo and TV Azteca. Canas continues to build an

   impressive profile and is constantly in demand between Miami, Florida, New

   York, New York, and Los Angeles, California. Canas has over 657 thousand

   Instagram followers.

   36.    In all instances of commercial marketing and promotion of her image,

   likeness, or identity by third parties, Canas negotiated and expressly granted

   authority for such use pursuant to agreed-upon terms and conditions and for

                                 The Casas Law Firm, P.C.
          Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                             8
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 9 of 55




   agreed-upon compensation.

   37.       On at least one occasion, DEFENDANT Babe’s used a stolen image of

   PLAINTIFF Canas to create the false perception that Canas has consented or

   agreed to promote, advertise, and/or endorse Babe’s strip club.

   38.       On October 13, 2017, Defendant uploaded Canas’ image to Babe’s

   Facebook page to promote and market its “Thirsty Thursday” event. Canas

   appears as the model in the center of the advertisement wearing a pink top. The

   advertisement depicting Canas received 4 likes and 3 shares. See image of

   PLAINTIFF Canas attached hereto as Exhibit A which is incorporated herein by

   this reference.

   39.       Canas’ image was used without her consent to intentionally give the

   impression that Canas is either a performer working at the strip club and/or that

   she endorses Babe’s.

   40.       Canas has never been employed by Defendant or contracted with

   Defendant to participate in events at Defendant’s strip club.

   41.       Canas has never been hired by Defendant or contracted with Defendant to

   advertise, promote, market or endorse Defendant’s business or any of Defendant’s

   events.

   42.       Defendant never sought permission or authority to use Canas’ image,

   likeness and/or identity to advertise, promote, market or endorse Defendant’s

   business or any of Defendant’s events.

   43.       Canas never gave permission, or assigned, licensed or otherwise consented

                                    The Casas Law Firm, P.C.
             Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                9
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 10 of 55




    to Defendant using her image, likeness and/or identity to advertise, promote,

    market or endorse Defendant’s business or any of Defendant’s events.

    44.    At all times relevant to this action, Canas was and is the exclusive owner

    of all rights, title, and interest to her image, likeness and/or identity unlawfully

    converted by Defendant.

    45.    Defendant neither offered nor paid any remuneration to Canas for the

    unauthorized use of her image, likeness and/or identity.

    46.    Defendant’s use of Canas’ image, likeness and/or identity in connection

    with Defendant’s strip club impugns Canas’ character, embarrasses her, and

    suggests – falsely – her support for and participation in the strip club industry.

    47.    Upon information and belief, Defendant’s improper use Canas’ image

    permitted, encouraged, or facilitated other persons, firms, and entities to further

    utilize and misappropriate Canas’ images in their marketing activities and

    business. In doing so, Defendant has further damaged Canas.

                                 Plaintiff Lina Posada

    48.    PLAINTIFF Posada is a fashion model and designer. A native of

    Colombia, Posada is best known as a model for the Besame and Espiral lingerie

    collections. Posada has also modeled for Paradizia Swimwear, Babalu Swimwear,

    Irgus Swinwear, Ujeans, as well as many others. She currently has 100 thousand

    Instagram followers.

    49.    In all instances of commercial marketing and promotion of her image,

    likeness and/or identity by third parties, Posada negotiated and expressly granted

                                  The Casas Law Firm, P.C.
           Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                             10
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 11 of 55




    authority for such use pursuant to agreed-upon terms and conditions and for

    agreed-upon compensation.

    50.       On at least one occasion, DEFENDANT Babe’s used a stolen image of

    PLAINTIFF Posada to create the false perception that Posada consented or agreed

    to promote, advertise, and/or endorse Babe’s strip club.

    51.       On October 13, 2017, Defendant uploaded Posada’s image to Babe’s

    Facebook page to promote and market Babe’s “Thirsty Thursday” event. Posada

    appears as the model to the right with blonde hair wearing a blue top. The

    advertisement depicting Posada received 4 likes and 3 shares. See image of

    PLAINTIFF Posada attached hereto as Exhibit A which is incorporated herein by

    this reference.

    52.       Posada’s image was used without her consent to intentionally give the

    impression that Posada is either a performer working at the strip club and/or that

    she endorses the strip club.

    53.       Posada has never been employed by Defendant or contracted with

    Defendant to participate in any events at Defendant’s strip club.

    54.       Posada has never been hired by Defendant or contracted with Defendant to

    advertise, promote, market or endorse Defendant’s business or any of Defendant’s

    events.

    55.       Defendant never sought permission or authority to use Posada’s image,

    likeness and/or identity to advertise, promote, market or endorse Defendant’s

    business or any of Defendant’s events.

                                     The Casas Law Firm, P.C.
              Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                 11
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 12 of 55




    56.    Posada never gave permission, or assigned, licensed or otherwise

    consented to Defendant using her image, likeness and/or identity to advertise,

    promote, market or endorse Defendant’s business or any of Defendant’s events.

    57.    At all times relevant to this action, Posada was and is the exclusive owner

    of all rights, title, and interest to her image, likeness and/or identity unlawfully

    converted by Defendant.

    58.    Defendant neither offered nor paid any remuneration to Posada for the

    unauthorized use of her image, likeness and/or identity.

    59.    Defendant’s use of Posada’s image, likeness and/or identity in connection

    with Defendant’s strip club impugns Posada’s character, embarrasses her, and

    suggests – falsely – her support for and participation in the strip club industry.

    60.    Upon information and belief, Defendant’s improper use of Posada’s image

    described herein permitted, encouraged, or facilitated other persons, firms, and

    entities to further utilize and misappropriate Posada’s images in their marketing

    activities and business. In doing so, Defendant has further damaged Posada.

                                Plaintiff Keeley Hazell

    61.    PLAINTIFF Hazell is an English model, musician, singer, and actor.

    Hazell became one of Britain’s most successful glamour models, working with

    publications such as Page 3, Nuts, and Zoo Weekly. Hazell has also made

    numerous television appearances          and has appeared in films such as Horrible

    Bosses 2. At 17, Hazell competed in The Daily Star's “Search for a Beach Babe”

    contest and won. She then went on to study fashion at Lewisham College. Hazell

                                  The Casas Law Firm, P.C.
           Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                             12
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 13 of 55




    entered The Sun's “Page 3 Idol” competition and was chosen as winner of £10,000

    worth of clothes, a one-year membership of the Rex cinema and bar, and a one-

    year exclusive glamour modeling contract with The Sun in December of 2004.

    Hazell has also been on the cover of The Sun's 2006 and 2007 Page 3 calendars,

    in addition to her own wall calendars; the 2007 edition selling 30,000 copies in its

    first few days of release. In June 2005, Hazell appeared on the front cover of

    Maxim magazine, and on the front cover of FHM in September. In January 2006,

    she appeared on the front cover of Loaded magazine. Hazell was also hailed by

    Conservative leader David Cameron in December 2006 as an “environmental

    hero” for her campaigns in The Sun, giving environmental tips such as turning

    lights off during the day. In 2007, Hazell co-presented “Byte Me TV,” an online

    program that tried to explain technology in an easy to-understand way. In 2008,

    Hazell appeared in the BBC documentary “Page Three Teens.” Hazell released a

    pop music single called “Voyeur” and co-founded                 a modeling agency Muse

    Management. In 2010, Hazell had her first lead role in the short film “Venus and

    the Sun” and a small role in the film “Like Crazy,” which won both the Grand and

    a Special Jury Prize at the 2011 Sundance Film Festival. In 2012, Hazell played a

    supporting role in the British gangster movie “St George’s Day.” Hazell then

    became the face of Sony Computer Entertainment Europe’s Formula One 06

    video game for PlayStation 2, PlayStation Portable, and F1 CE for PlayStation 3.

    Hazell is currently the face of MotorStorm: Pacific Rift for PlayStation 3. In

    2015, Hazell landed a role in E!’s first scripted drama, “The Royals.” Hazell also

                                  The Casas Law Firm, P.C.
           Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                             13
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 14 of 55




    starred in the comedy film “Awful Nice” and in the horror film “Whispers.” She

    also appeared in the 2016 short film “Queen of Hearts.” She was also named

    alongside the likes of David Attenborough, Prince Charles, and Arnold

    Schwarzenegger in the Tories’ list.

    62.    In all instances of commercial marketing and promotion of her image,

    likeness and/or identity by third parties, Hazell negotiated and expressly granted

    authority for such use pursuant to agreed-upon terms and conditions and for

    agreed-upon compensation.

    63.    On at least one occasion, DEFENDANT Babe’s used a stolen image of

    PLAINTIFF Hazell to create the false perception that Hazell consented or agreed

    to promote, advertise, and/or endorse Babe’s strip club.

    64.    On October 12, 2019, Defendant uploaded Hazell’s image to Babe’s

    Facebook page to promote and market Babe’s “Halloween Party White Trash

    Bash” event. Hazell appears as the dark blonde model to the left of the

    advertisement wearing a white tank top. Hazell’s image was also used to advertise

    “1st Place - $500,” “2nd Place - Bottle Service,” “3rd Place - $200 Cash or Bar

    Tab.” The caption next to Hazell’s image also provided, “Come to the biggest

    Halloween party in town!” See image of PLAINTIFF Hazell attached hereto as

    Exhibit B which is incorporated herein by this reference.

    65.    Hazell’s image was used without her consent to intentionally give the

    impression that Hazell is either a performer working at the strip club and/or that

    she endorses the strip club.

                                  The Casas Law Firm, P.C.
           Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                             14
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 15 of 55




    66.       Hazell has never been employed by Defendant or contracted with

    Defendant to participate in any events at Defendant’s strip club.

    67.       Hazell has never been hired by Defendant or contracted with Defendant to

    advertise, promote, market or endorse Defendant’s business or any of Defendant’s

    events.

    68.       Defendant never sought permission or authority to use Hazell’s image,

    likeness and/or identity to advertise, promote, market or endorse Defendant’s

    business or any of Defendant’s events.

    69.       Hazell never gave permission, or assigned, licensed or otherwise

    consented to Defendant using her image, likeness and/or identity to advertise,

    promote, market or endorse Defendant’s business or any of Defendant’s events.

    70.       At all times relevant to this action, Hazell was and is the exclusive owner

    of all rights, title, and interest to her image, likeness and/or identity unlawfully

    converted by Defendant.

    71.       Defendant neither offered nor paid any remuneration to Hazell for the

    unauthorized use of her image, likeness and/or identity.

    72.       Defendant’s use of Hazell’s image, likeness and/or identity in connection

    with Defendant’s strip club impugns Hazell’s character, embarrasses her, and

    suggests – falsely – her support for and participation in the strip club industry.

    73.       Upon information and belief, Defendant’s improper use of Hazell’s image

    described herein permitted, encouraged, or facilitated other persons, firms, and

    entities to further utilize and misappropriate Hazell’s images in their marketing

                                     The Casas Law Firm, P.C.
              Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                15
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 16 of 55




    activities and business. In doing so, Defendant has further damaged Hazell.

                       Plaintiff Paola Canas’ Causes of Action

                             Canas COUNT I
    (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)

    74.     Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to

    Defendant and protects Canas from the conduct described herein. Specifically, the

    Lanham Act prohibits a party in commercial advertising and promotion from

    “misrepresent[ing] the nature, characteristics, qualities or geographic origin of his

    or her or another person’s goods, services or commercial activities . . . .” 15

    U.S.C. §1125(a)(1)(B).

    75.     At all times relevant to this action, Canas was and is the exclusive owner

    of all rights, title, and interest to her image, likeness and/or identity unlawfully

    converted by Defendant for Defendant’s benefit.

    76.     Defendant used Canas’ image, likeness and/or identity as described herein

    without authority to create the perception that Canas worked at or was otherwise

    affiliated with Defendant’s strip club, endorsed Defendant’s business and

    activities, and/or consented to or authorized Defendant to use her image to

    advertise, promote, and market Defendant’s business and/or Defendant’s events

    and activities.

    77.     Defendant’s use of Canas’ image, likeness and/or identity to advertise,

    promote and market Defendant’s business and/or Defendant’s events and

    activities as described in this Complaint was false and misleading.


                                   The Casas Law Firm, P.C.
            Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                              16
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 17 of 55




    78.     Defendant’s unauthorized use of Canas’ image, likeness and/or identity as

    described in this Complaint constitutes false advertising by suggesting or

    implying, among other things, that Canas worked at or was otherwise affiliated

    with Defendant, endorsed Defendant’s business, or Defendant’s events or

    activities, or consented to or authorized Defendant’s usage of her image to

    advertise, promote, and market Defendant’s business or Defendant’s events and

    activities and/or that Canas would participate in or appear at the specific events

    promoted in the advertisement.

    79.     Defendant’s false advertising described above has the capacity or tendency

    to confuse consumers, including actual and prospective patrons of Defendant, as

    to the general quality of attendees and participants of Defendant’s strip club and

    in its events, as well as specifically whether Canas worked at or was otherwise

    affiliated with Defendant, endorsed Defendant’s business or Defendant’s events or

    activities, or consented to or authorized Defendant’s usage of her image to

    advertise, promote, and market Defendant’s business or Defendant’s events and

    activities.

    80.     Upon information and belief, Defendant’s false advertising described

    above did, in fact, deceive and/or cause consumer confusion as to whether Canas

    worked at or was otherwise affiliated with Defendant, endorsed Defendant’s

    business or Defendant’s events and activities, or consented to or authorized

    Defendant’s usage of her image to advertise, promote, and market Defendant’s

    business or Defendant’s events and activities.

                                   The Casas Law Firm, P.C.
            Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                              17
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 18 of 55




    81.    Among other things, upon information and belief, such unauthorized use

    misled and served to entice consumers and prospective consumers to join

    Defendant, visit Defendant’s strip club, and participate in events at Defendant’s

    strip club and had a material effect and impact on the decision of customers and

    prospective customers and participants to join Defendant, visit Defendant’s strip

    club and take part in the events at Defendant’s strip club.

    82.    Defendant’s advertisements, promotions and marketing of Defendant’s

    strip club and events occur in and are targeted to interstate commerce.

    Specifically, Defendant promotes its business and events through interstate

    promotions and campaigns to target persons from different states throughout the

    United States. Defendant principally uses the World Wide Web, social media and

    other vehicles of interstate commerce to advertise, market, promote, and entice or

    lure attendance at Defendant’s events.

    83.    Defendant’s unauthorized use of Canas’ image, likeness and/or identity as

    described herein was designed to benefit Defendant’s business interests by, among

    other things, promoting Defendant’s strip club and activities and attracting

    clientele to Defendant’s strip club.

    84.    Defendant knew or should have known that its unauthorized use of Canas’

    image, likeness and/or identity would cause consumer confusion as described in

    this Complaint.

    85.    Defendant’s unauthorized use of Canas’ image, likeness and/or identity as

    described herein violates 15 U.S.C. §1125(a) and was wrongful.

                                  The Casas Law Firm, P.C.
           Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                             18
  Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 19 of 55




        86.     As such, the present case is an exceptional case warranting an award of

        reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117.

        87.     Defendant had actual or constructive knowledge or consciously

        disregarded the wrongfulness of its conduct, deprived Canas of a property

        interest, and further acted with actual or constructive knowledge of the high

        probability that injury or damage would result to Canas.

        88.     The method and manner in which Defendant used the image of Canas

        further evinces that Defendant was aware of or consciously disregarded the fact

        that Canas did not consent to Defendant’s use of her image to advertise

        Defendant’s business.

        89.     Defendant has caused irreparable harm to Canas, her reputation and brand

        by attributing to Canas the adult entertainment lifestyle and activities at

        Defendant’s strip club.

        90.     Defendant’s unauthorized use of Canas’ image, likeness and/or identity

        directly and proximately caused and continue to cause damage to Canas in an

        amount to be determined at trial.

        WHEREFORE, Canas respectfully requests that the Court issue a judgment

against Defendant and grant actual, or compensatory, damages in an amount to be

determined at trial, lost profits, disgorgement of profits earned directly or indirectly by

Defendant’s unlawful use, attorneys’ fees and costs, prejudgment and post-judgment

interest, and/or such further relief that is just and proper.



                                       The Casas Law Firm, P.C.
                Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                  19
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 20 of 55




                             Canas COUNT II
    (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)

    91.    Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to

    Defendant and protects Canas from the conduct described herein.

    92.    Defendant used Canas’ image to create the false impression with the

    public that Canas either worked at Defendant’s strip club, and/or endorsed

    Defendant’s business. This was done to promote and attract clientele to

    Defendant’s strip club, and thereby generate revenue for Defendant. Thus, this

    was done in furtherance of Defendant’s commercial benefit.

    93.    Canas is in the business of commercializing her identity and selling her

    images to reputable brands and companies for profit. Defendant’s customers are

    the exact demographic that views Canas’ images in magazines and online.

    94.    Both Canas and Defendant’s strip club compete in the entertainment

    industry, use similar marketing channels and their respective endeavors overlap.

    They vie for the same dollars from the same demographic consumer group of

    men.

    95.    As such, an unauthorized use of Canas’ image to promote a strip club

    created an undeniable confusion in Defendant consumers’ minds, which lead to

    competitive injury to Canas.

    96.    Defendant’s use of Canas’ image, likeness and/or identity constitutes a

    false designation of the source of origin, sponsorship, approval, or association

    which has deceived Canas’ fans and present and prospective clients into believing


                                  The Casas Law Firm, P.C.
           Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                             20
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 21 of 55




    that Defendant’s advertisements are endorsed by Canas, or sponsored, approved

    or associated with Canas.

    97.    Despite the fact that Defendant was at all times aware that Canas neither

    worked at, nor endorsed its strip club, nevertheless, it used Canas’ image to

    mislead potential customers as to Canas’ employment at and/or affiliation with

    Defendant.

    98.    Defendant knew that its use of Canas’ image would cause consumer

    confusion as to Canas’ sponsorship and/or employment at Defendant’s strip club.

    99.    Upon information and belief, Defendant’s use of Canas’ image did in fact

    cause consumer confusion as to Canas’ employment at and/or endorsement of

    Defendant’s business, and the goods and services provided by Defendant.

    100.   As a direct and proximate result of Defendant’s actions, Canas has no

    control over the nature and quality of the line of products or services provided by

    Defendant, the nature of the advertisement depicting Canas’ image, likeness, and/

    or identity, or how Canas’ image, likeness, and/or identity are being depicted by

    Defendant.

    101.   Further, any failure, neglect or default by Defendant will reflect adversely

    on Canas as the believed source of origin, sponsorship, approval or association

    thereof, hampering efforts by Canas to continue to protect her reputation for high

    quality professional modeling, resulting in loss of sales thereof and the

    considerable expenditures to promote her personal modeling services to legitimate

    mainstream media, all to the irreparable harm of Canas.

                                  The Casas Law Firm, P.C.
           Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                             21
  Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 22 of 55




        102.    Due to Defendant’s unauthorized use of Canas’ image, Canas has been

        damaged in an amount to be determined at trial.

        WHEREFORE, Canas respectfully requests that the Court enter a judgment

against Defendant and grant actual, or compensatory, damages in an amount to be

determined at trial, lost profits, disgorgement of profits earned directly or indirectly by

Defendant’s unlawful use, attorneys’ fees and costs, prejudgment and post-judgment

interest, and/or such further relief that is just and proper.

                                     Canas COUNT III
                    (Violation of Fla. Stat. § 540.08: Right of Publicity;
                    Unauthorized Misappropriation of Name/Likeness)

        103.    Canas has a statutory right of publicity under Section 540.08, Florida

        Statutes.

        104.    Section 540.08, Florida Statutes, provides that: “[n]o person shall publish,

        print, display or otherwise publicly use for purposes of trade or for any

        commercial or advertising purpose the name, portrait, image, or other likeness of

        any natural person without the express written or oral consent to such use.”

        105.    Despite the clear language of Section 540.08, Defendant published Canas’

        image, likeness and/or identity on a social media outlet, among others, to

        promote, advertise and market Defendant’s strip club and/or Defendant’s events

        and activities.

        106.    At all times relevant to this action, Canas was and is the exclusive owner

        of all rights, title, and interest to her image, likeness and/or identity unlawfully

        converted by Defendant for Defendant’s benefit.
                                       The Casas Law Firm, P.C.
                Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                  22
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 23 of 55




    107.    Defendant never sought permission or authority to use Canas’ image,

    likeness and/or identity to advertise, promote, market or endorse Defendant’s

    business or any of Defendant’s events or activities.

    108.    Canas never consented to, permitted, assigned, licensed, or otherwise

    agreed to Defendant’s use of her image, likeness and/or identity to advertise,

    promote, market or endorse Defendant’s business or any of Defendant’s events or

    activities.

    109.    Defendant intentionally or, at a minimum, recklessly published, printed,

    displayed, or otherwise publicly disseminated or used Canas’ image, likeness and/

    or identity without her express written or oral consent, for purposes of trade or for

    other commercial or advertising purposes as detailed in this Complaint.

    110.    Defendant had actual or constructive knowledge or consciously

    disregarded the wrongfulness of its conduct, deprived Canas of a property

    interest, and further acted with actual or constructive knowledge of the high

    probability that injury or damage would result to Canas.

    111.    At a minimum, Defendant’s conduct was so reckless or wanton in care that

    it constituted a conscious disregard of or indifference to Canas’ rights.

    112.    Alternatively, Defendant acted negligently towards Canas in using and

    disseminating, without authority, her image, likeness and/or identity on a social

    media outlet to promote, advertise and market Defendant’s strip club and/or

    Defendant’s events and activities.

    113.    Defendant has caused irreparable harm to Canas, her reputation and brand

                                   The Casas Law Firm, P.C.
            Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                              23
  Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 24 of 55




       by attributing to Canas the adult entertainment lifestyle and activities at

       Defendant’s strip club.

       114.    Defendant has also damaged Canas as a direct and proximate result of its

       unauthorized use of Canas’ image, likeness and/or identity without compensating

       Canas. Defendant’s conduct has been despicable and taken in conscious disregard

       of Canas’ rights.

       WHEREFORE, Canas respectfully requests that the Court issue a judgment

against Defendant for all remedies available under Fla. Stat. §540.08, including but not

limited to, both actual loss and damages, costs, interest, royalties, and restitution of

Defendant’s unlawful proceeds, including Defendant’s profits and other relief deemed

just and proper by this Court.

                                  Canas COUNT IV
                   (Violation of Common Law Right of Publicity;
                Unauthorized Misappropriation of Name or Likeness)

       115.    Canas has a common law right of publicity.

       116.    Defendant may not publish, print, display or publicly use for purposes of

       trade or for any commercial or advertising purpose the name, portrait, image, or

       other likeness of Canas without express written or oral consent to such use.

       117.    At all times relevant to this action, Canas was and is the exclusive owner

       of all rights, title, and interest to her image, likeness and/or identity unlawfully

       converted by Defendant for Defendant’s benefit.

       118.    Defendant published, printed, displayed and/or publicly used Canas’

       image, likeness and/or identity on its social media outlet, among others, for
                                      The Casas Law Firm, P.C.
               Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                 24
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 25 of 55




    purposes of trade and/or commercial advertising including, but not limited to,

    promoting, advertising and marketing of Defendant and Defendant’s events and

    activities.

    119.    Defendant took these actions without Canas’ permission, consent or

    authority. In fact, Defendant never sought permission nor authority to use Canas’

    image, likeness and/or identity to advertise, promote, market or endorse

    Defendant’s business or any of Defendant’s events or activities.

    120.    Canas never consented to, permitted, assigned, licensed, or otherwise

    agreed to Defendant’s use of her image, likeness and/or identity to advertise,

    promote, market or endorse Defendant’s business or any of Defendant’s events or

    activities.

    121.    Defendant intentionally or, at a minimum, recklessly, published, printed,

    displayed, or otherwise publicly disseminated or used Canas’ image, likeness and/

    or identity without her express written or oral consent, for purposes of trade or for

    other commercial or advertising purposes as detailed in this Complaint.

    122.    Defendant had actual or constructive knowledge or consciously

    disregarded the wrongfulness of its conduct, deprived Canas of a property

    interest, and further acted with actual or constructive knowledge of the high

    probability that injury or damage would result to Canas.

    123.    At a minimum, Defendant’s conduct was so reckless or wanton in care that

    it constituted a conscious disregard of or indifference to Canas’ rights.

    124.    Alternatively, Defendant acted negligently towards Canas in using and

                                   The Casas Law Firm, P.C.
            Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                              25
 Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 26 of 55




         disseminating, without authority, her image, likeness and/or identity on

         Defendant’s social media outlet to promote, advertise and market Defendant’s

         strip club and Defendant’s events and activities.

         125.     Defendant has caused irreparable harm to Canas, her reputation and brand

         by attributing to Canas the adult entertainment lifestyle and activities at

         Defendant’s strip club.

         126.     Defendant has also damaged Canas as a direct and proximate result of its

         unauthorized use of Canas’ image, likeness and/or identity without compensating

         Canas.

         WHEREFORE, Canas respectfully requests that the Court issue a judgment

against Defendant for all remedies available under a claim of misappropriation including,

but not limited to, actual damages, costs, interest, and restitution of Defendant’s unlawful

proceeds, including Defendant’s profits and other relief deemed just and proper by this

Court.

                                          Canas COUNT V
                                           (Conversion)

         127.     Canas is, and all at relevant times was, the exclusive owner of all rights,

         title, and interest to her image, likeness and/or identity unlawfully converted by

         Defendant for Defendant’s benefit.

         128.     Canas has, and at all times relevant herein had, an intangible property

         interest in her image, likeness and/or identity unlawfully converted by Defendant

         for Defendant’s benefit.


                                         The Casas Law Firm, P.C.
                  Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                    26
  Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 27 of 55




       129.    By its acts and conduct alleged above, Defendant has converted Canas’

       property rights, including without limitation, Canas’ image, likeness and/or

       identity for Defendant’s use and wrongful disposition for financial gain.

       130.    Canas is informed and believes and, on such information, alleges that

       Defendant has refused to return Canas’ property to her or pay for the deprivation

       of Canas’ property.

       131.    As a result, Canas has suffered compensatory and exemplary damages to

       be determined according to proof at trial; but Canas alleges that the same are

       within the jurisdiction of the Court.

       132.    Further, Canas is informed and believes and thereon alleges that in

       engaging in the conduct described above, Defendant acted with oppression and/or

       malice. Defendant’s conduct has been despicable and taken in conscious disregard

       of Canas’ rights.

       WHEREFORE, Canas respectfully requests this Court to issue a judgment

against Defendant and for all remedies available under the common law claim for

conversion, including but not limited to actual damages, costs, interest, and restitution of

Defendant’s unlawful proceeds, including Defendant’s profits, and/or other relief deemed

just and proper.

                                      Canas COUNT VI
                                     (Unjust Enrichment)

       133.    Canas has conferred a benefit upon Defendant by virtue of Defendant’s

       usage of her image without compensation.


                                      The Casas Law Firm, P.C.
               Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                 27
  Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 28 of 55




       134.     At all times relevant to this action, Canas was and is the exclusive owner

       of all rights, title, and interest to her image, likeness and/or identity unlawfully

       converted by Defendant for Defendant’s benefit.

       135.     Defendant was aware that Canas’ image, likeness and/or identity was

       valuable.

       136.     Defendant was aware of the resulting benefit from usage of Canas’ image,

       likeness and/or identity.

       137.     Defendant has retained profits and other benefits conferred upon it by

       using Canas’ image, likeness and/or identity to promote and advertise Defendant’s

       business and/or Defendant’s events and activities.

       138.     It would be inequitable for Defendant to retain the benefits conferred upon

       it by using Canas’ image, likeness and/or identity without paying fair value for the

       image.

       WHEREFORE, Canas respectfully requests that the Court issue a judgment

against Defendant for damages, including but not limited to actual damages, costs,

interest, restitution of unlawful proceeds, including Defendant’s gross profits and such

other and further relief in law or equity as this Court deems just and proper.

                          Plaintiff Lina Posada’s Causes of Action

                                 Posada COUNT I
        (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)

       139.     Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to

       Defendant and protects Posada from the conduct described herein. Specifically,


                                       The Casas Law Firm, P.C.
                Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                  28
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 29 of 55




    the Lanham Act prohibits a party in commercial advertising and promotion from

    “misrepresent[ing] the nature, characteristics, qualities or geographic origin of his

    or her or another person’s goods, services or commercial activities . . . .” 15

    U.S.C. §1125(a)(1)(B).

    140.    At all times relevant to this action, Posada was and is the exclusive owner

    of all rights, title, and interest to her image, likeness and/or identity unlawfully

    converted by Defendant for Defendant’s benefit.

    141.    Defendant used Posada’s image, likeness and/or identity as described

    herein without authority to create the perception that Posada worked at or was

    otherwise affiliated with Defendant’s strip club, endorsed Defendant’s business

    and activities, and/or consented to or authorized Defendant to use her image to

    advertise, promote, and market Defendant’s business and/or Defendant’s events

    and activities.

    142.    Defendant’s use of Posada’s image, likeness and/or identity to advertise,

    promote and market Defendant’s business and/or Defendant’s events and

    activities as described in this Complaint was false and misleading.

    143.    Defendant’s unauthorized use of Posada’s image, likeness and/or identity

    as described in this Complaint constitutes false advertising by suggesting or

    implying, among other things, that Posada worked at or was otherwise affiliated

    with Defendant, endorsed Defendant’s business, or Defendant’s events or

    activities, or consented to or authorized Defendant’s usage of her image to

    advertise, promote, and market Defendant’s business or Defendant’s events and

                                   The Casas Law Firm, P.C.
            Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                              29
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 30 of 55




    activities and/or that Posada would participate in or appear at the specific events

    promoted in the advertisement.

    144.    Defendant’s false advertising described above has the capacity or tendency

    to confuse consumers, including actual and prospective patrons of Defendant, as

    to the general quality of attendees and participants of Defendant’s strip club and

    in its events, as well as specifically whether Posada worked at or was otherwise

    affiliated with Defendant, endorsed Defendant’s business or Defendant’s events or

    activities, or consented to or authorized Defendant’s usage of her image to

    advertise, promote, and market Defendant’s business or Defendant’s events and

    activities.

    145.    Upon information and belief, Defendant’s false advertising described

    above did, in fact, deceive and/or cause consumer confusion as to whether Posada

    worked at or was otherwise affiliated with Defendant, endorsed Defendant’s

    business or Defendant’s events and activities, or consented to or authorized

    Defendant’s usage of her image to advertise, promote, and market Defendant’s

    business or Defendant’s events and activities.                Among other things, upon

    information and belief, such unauthorized use misled and served to entice

    consumers and prospective consumers to join Defendant, visit Defendant’s strip

    club, and participate in events at Defendant’s strip club and had a material effect

    and impact on the decision of members and prospective members and participants

    to join Defendant, visit Defendant’s strip club and take part in the events at

    Defendant’s strip club.

                                   The Casas Law Firm, P.C.
            Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                              30
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 31 of 55




    146.   Defendant’s advertisements, promotions and marketing of Defendant’s

    strip club and events occur in and are targeted to interstate commerce.

    Specifically, Defendant promotes its business and events through interstate

    promotions and campaigns to target persons from different states throughout the

    United States. Defendant principally uses the World Wide Web, social media and

    other vehicles of interstate commerce to advertise, market, promote, and entice or

    lure membership and attendance at Defendant’s events.

    147.   Defendant’s unauthorized use of Posada’s image, likeness and/or identity

    as described herein was designed to benefit Defendant’s business interests by,

    among other things, promoting Defendant’s strip club and activities and attracting

    clientele to Defendant’s strip club.

    148.   Defendant knew or should have known that its unauthorized use of

    Posada’s image, likeness and/or identity would cause consumer confusion as

    described in this Complaint.

    149.   Defendant’s unauthorized use of Posada’s image, likeness and/or identity

    as described herein violates 15 U.S.C. §1125(a) and was wrongful.

    150.   As such, the present case is an exceptional case warranting an award of

    reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117.

    151.   Defendant had actual or constructive knowledge or consciously

    disregarded the wrongfulness of its conduct, deprived Posada of a property

    interest, and further acted with actual or constructive knowledge of the high

    probability that injury or damage would result to Posada.

                                  The Casas Law Firm, P.C.
           Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                             31
  Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 32 of 55




        152.    The method and manner in which Defendant used the image of Posada

        further evinces that Defendant was aware of or consciously disregarded the fact

        that Posada did not consent to Defendant’s use of the image to advertise

        Defendant’s business.

        153.    Defendant has caused irreparable harm to Posada, her reputation and

        brand by attributing to Posada the adult entertainment lifestyle and activities at

        Defendant’s strip club.

        154.    Defendant’s unauthorized use of Posada’s image, likeness and/or identity

        directly and proximately caused and continue to cause damage to Posada in an

        amount to be determined at trial.

        WHEREFORE, Posada respectfully requests that the Court issue a judgment

against Defendant and grant actual, or compensatory, damages in an amount to be

determined at trial, lost profits, disgorgement of profits earned directly or indirectly by

Defendant’s unlawful use, attorneys’ fees and costs, prejudgment and post-judgment

interest, and/or such further relief that is just and proper.

                                Posada COUNT II
       (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)

        155.    Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to

        Defendant and protects Posada from the conduct described herein.

        156.    Defendant used Posada’s image to create the false impression with the

        public that Posada either worked at Defendant’s strip club, and/or endorsed

        Defendant’s business. This was done to promote and attract clientele to


                                       The Casas Law Firm, P.C.
                Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                  32
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 33 of 55




    Defendant’s strip club, and thereby generate revenue for Defendant. Thus, this

    was done in furtherance of Defendant’s commercial benefit.

    157.   Posada is in the business of commercializing her identity and selling her

    images to reputable brands and companies for profit. Defendant’s customers are

    the exact demographic that views Posada’s images in magazines and online.

    158.   Both Posada and Defendant’s strip club compete in the entertainment

    industry, use similar marketing channels and their respective endeavors overlap.

    They vie for the same dollars from the same demographic consumer group of

    men.

    159.   As such, an unauthorized use of Posada’s image to promote a strip club

    created an undeniable confusion in Defendant consumers’ minds, which lead to

    competitive injury to Posada.

    160.   Defendant’s use of Posada’s image, likeness and/or identity constitutes a

    false designation of the source of origin, sponsorship, approval, or association

    which has deceived Posada’s fans and present and prospective clients into

    believing that Defendant’s advertisements are endorsed by Posada, or sponsored,

    approved or associated with Posada.

    161.   Despite the fact that Defendant was at all times aware that Posada neither

    worked at, nor endorsed its strip club, nevertheless, it used Posada’s image to

    mislead potential customers as to Posada’s employment at and/or affiliation with

    Defendant.

    162.   Defendant knew that its use of Posada’s image would cause consumer

                                  The Casas Law Firm, P.C.
           Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                             33
 Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 34 of 55




       confusion as to Posada’s sponsorship and/or employment at Defendant’s strip

       club.

       163.    Upon information and belief, Defendant’s use of Posada’s image did in

       fact cause consumer confusion as to Posada’s employment at and/or endorsement

       of Defendant’s business, and the goods and services provided by Defendant.

       164.    As a direct and proximate result of Defendant’s actions, Posada has no

       control over the nature and quality of the line of products or services provided by

       Defendant, the nature of the advertisement depicting Posada’s image, likeness

       and/or identity, or how Posada’s image, likeness and/or identity are being depicted

       by Defendant.

       165.    Further, any failure, neglect or default by Defendant will reflect adversely

       on Posada as the believed source of origin, sponsorship, approval or association

       thereof, hampering efforts by Posada to continue to protect her reputation for high

       quality professional modeling, resulting in loss of sales thereof and the

       considerable expenditures to promote her personal modeling services to legitimate

       mainstream media, all to the irreparable harm of Posada.

       166.    Due to Defendant’s unauthorized use of Posada’s image, Posada has been

       damaged in an amount to be determined at trial.

       WHEREFORE, Posada respectfully requests that the Court enter a judgment

against Defendant and grant actual, or compensatory, damages in an amount to be

determined at trial, lost profits, disgorgement of profits earned directly or indirectly by

Defendant’s unlawful use, attorneys’ fees and costs, prejudgment and post-judgment

                                      The Casas Law Firm, P.C.
               Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                 34
  Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 35 of 55




interest, and/or such further relief that is just and proper.

                                   Posada COUNT III
                   (Violation of Fla. Stat. § 540.08: Right of Publicity;
                   Unauthorized Misappropriation of Name/Likeness)

         167. Posada has a statutory right of publicity under Section 540.08, Florida

       Statutes.

         168. Section 540.08, Florida Statutes, provides that: “[n]o person shall publish,

       print, display or otherwise publicly use for purposes of trade or for any commercial

       or advertising purpose the name, portrait, image, or other likeness of any natural

       person without the express written or oral consent to such use.”

         169. Despite the clear language of Section 540.08, Defendant published

       Posada’s image, likeness and/or identity on a social media outlet, among others, to

       promote, advertise and market Defendant’s strip club and/or Defendant’s events

       and activities.

         170. At all times relevant to this action, Posada was and is the exclusive owner

       of all rights, title, and interest to her image, likeness and/or identity unlawfully

       converted by Defendant for Defendant’s benefit.

         171. Defendant never sought permission or authority to use Posada’s image,

       likeness and/or identity to advertise, promote, market or endorse Defendant’s

       business or any of Defendant’s events or activities.

         172. Posada never consented to, permitted, assigned, licensed, or otherwise

       agreed to Defendant’s use of her image, likeness and/or identity to advertise,

       promote, market or endorse Defendant’s business or any of Defendant’s events or
                                       The Casas Law Firm, P.C.
                Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                  35
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 36 of 55




   activities.

     173. Defendant intentionally or, at a minimum, recklessly published, printed,

   displayed, or otherwise publicly disseminated or used Posada’s image, likeness

   and/or identity without her express written or oral consent, for purposes of trade or

   for other commercial or advertising purposes as detailed in this Complaint.

     174. Defendant had actual or constructive knowledge or consciously

   disregarded the wrongfulness of its conduct, deprived Posada of a property

   interest, and further acted with actual or constructive knowledge of the high

   probability that injury or damage would result to Posada.

     175. At a minimum, Defendant’s conduct was so reckless or wanton in care that

   it constituted a conscious disregard of or indifference to Posada’s rights.

     176. Alternatively, Defendant acted negligently towards Posada in using and

   disseminating, without authority, her image, likeness and/or identity on a social

   media outlet to promote, advertise and market Defendant’s strip club and/or

   Defendant’s events and activities.

     177. Defendant has caused irreparable harm to Posada, her reputation and

   brand by attributing to Posada the adult entertainment lifestyle and activities at

   Defendant’s strip club.

     178. Defendant has also damaged Posada as a direct and proximate result of its

   unauthorized use of Posada’s image, likeness and/or identity without compensating

   Posada. Defendant’s conduct has been despicable and taken in conscious disregard

   of Posada’s rights.

                                   The Casas Law Firm, P.C.
            Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                              36
  Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 37 of 55




       WHEREFORE, Posada respectfully requests that the Court issue a judgment

against Defendant for all remedies available under Fla. Stat. §540.08, including but not

limited to, both actual loss and damages, costs, interest, royalties, and restitution of

Defendant’s unlawful proceeds, including Defendant’s profits and other relief deemed

just and proper by this Court.

                                 Posada COUNT IV
                   (Violation of Common Law Right of Publicity;
                Unauthorized Misappropriation of Name or Likeness)

       179.    Posada has a common law right of publicity.

       180.    Defendant may not publish, print, display or publicly use for purposes of

       trade or for any commercial or advertising purpose the name, portrait, image, or

       other likeness of Posada without express written or oral consent to such use.

       181.    At all times relevant to this action, Posada was and is the exclusive owner

       of all rights, title, and interest to her image, likeness and/or identity unlawfully

       converted by Defendant for Defendant’s benefit.

       182.    Defendant published, printed, displayed and/or publicly used Posada’s

       image, likeness and/or identity on its social media outlet, among others, for

       purposes of trade and/or commercial advertising including, but not limited to,

       promoting, advertising and marketing of Defendant and Defendant’s events and

       activities.

       183.    Defendant took these actions without Posada’s permission, consent or

       authority.    In fact, Defendant never sought permission nor authority to use

       Posada’s image, likeness and/or identity to advertise, promote, market or endorse
                                      The Casas Law Firm, P.C.
               Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                 37
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 38 of 55




    Defendant’s business or any of Defendant’s events or activities.

    184.    Posada never consented to, permitted, assigned, licensed, or otherwise

    agreed to Defendant’s use of her image, likeness and/or identity to advertise,

    promote, market or endorse Defendant’s business or any of Defendant’s events or

    activities.

    185.    Defendant intentionally or, at a minimum, recklessly, published, printed,

    displayed, or otherwise publicly disseminated or used Posada’s image, likeness

    and/or identity without her express written or oral consent, for purposes of trade

    or for other commercial or advertising purposes as detailed in this Complaint.

    186.    Defendant had actual or constructive knowledge or consciously

    disregarded the wrongfulness of its conduct, deprived Posada of a property

    interest, and further acted with actual or constructive knowledge of the high

    probability that injury or damage would result to Posada.

    187.    At a minimum, Defendant’s conduct was so reckless or wanton in care that

    it constituted a conscious disregard of or indifference to Posada’s rights.

    188.    Alternatively, Defendant acted negligently towards Posada in using and

    disseminating, without authority, her image, likeness and/or identity on

    Defendant’s social media outlet to promote, advertise and market Defendant’s

    strip club and Defendant’s events and activities.

    189.    Defendant has caused irreparable harm to Posada, her reputation and

    brand by attributing to Posada the adult entertainment lifestyle and activities at

    Defendant’s strip club.

                                   The Casas Law Firm, P.C.
            Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                              38
 Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 39 of 55




         190.   Defendant has also damaged Posada as a direct and proximate result of its

         unauthorized use of Posada’s image, likeness and/or identity without

         compensating Posada.

         WHEREFORE, Posada respectfully requests that the Court issue a judgment

against Defendant for all remedies available under a claim of misappropriation including,

but not limited to, actual damages, costs, interest, and restitution of Defendant’s unlawful

proceeds, including Defendant’s profits and other relief deemed just and proper by this

Court.

                                       Posada COUNT V
                                         (Conversion)

         191.   Posada is, and all at relevant times was, the exclusive owner of all rights,

         title, and interest to her image, likeness and/or identity unlawfully converted by

         Defendant for Defendant’s benefit.

         192.   Posada has, and at all times relevant herein had, an intangible property

         interest in her image, likeness and/or identity unlawfully converted by Defendant

         for Defendant’s benefit.

         193.   By its acts and conduct alleged above, Defendant has converted Posada’s

         property rights, including without limitation, Posada’s image, likeness and/or

         identity for Defendant’s use and wrongful disposition for financial gain.

         194.   Posada is informed and believes and, on such information, alleges that

         Defendant has refused to return Posada’s property to her or pay for the

         deprivation of Posada’s property.


                                       The Casas Law Firm, P.C.
                Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                  39
  Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 40 of 55




       195.    As a result, Posada has suffered compensatory and exemplary damages to

       be determined according to proof at trial; but Posada alleges that the same are

       within the jurisdiction of the Court.

       196.    Further, Posada is informed and believes and thereon alleges that in

       engaging in the conduct described above, Defendant acted with oppression and/or

       malice. Defendant’s conduct has been despicable and taken in conscious disregard

       of Posada’s rights.

       WHEREFORE, Posada respectfully requests this Court to issue a judgment

against Defendant and for all remedies available under the common law claim for

conversion, including but not limited to actual damages, costs, interest, and restitution of

Defendant’s unlawful proceeds, including Defendant’s profits, and/or other relief deemed

just and proper.

                                      Posada COUNT VI
                                     (Unjust Enrichment)

       197.    Posada has conferred a benefit upon Defendant by virtue of Defendant’s

       usage of her image without compensation.

       198.    At all times relevant to this action, Posada was and is the exclusive owner

       of all rights, title, and interest to her image, likeness and/or identity unlawfully

       converted by Defendant for Defendant’s benefit.

       199.    Defendant was aware that Posada’s image, likeness and/or identity was

       valuable.

       200.    Defendant was aware of the resulting benefit from usage of Posada’s


                                      The Casas Law Firm, P.C.
               Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                 40
  Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 41 of 55




       image, likeness and/or identity.

       201.    Defendant has retained profits and other benefits conferred upon it by

       using Posada’s image, likeness and/or identity to promote and advertise

       Defendant’s business and/or Defendant’s events and activities.

       202.    It would be inequitable for Defendant to retain the benefits conferred upon

       it by using Posada’s image, likeness and/or identity without paying fair value for

       the image.

       WHEREFORE, Posada respectfully requests that the Court issue a judgment

against Defendant for damages, including but not limited to actual damages, costs,

interest, restitution of unlawful proceeds, including Defendant’s gross profits and such

other and further relief in law or equity as this Court deems just and proper.

                         Plaintiff Keeley Hazell’s Causes of Action

                                 Hazell COUNT I
        (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)

       203.    Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to

       Defendant and protects Hazell from the conduct described herein. Specifically, the

       Lanham Act prohibits a party in commercial advertising and promotion from

       “misrepresent[ing] the nature, characteristics, qualities or geographic origin of his

       or her or another person’s goods, services or commercial activities . . . .” 15

       U.S.C. §1125(a)(1)(B).

       204.    At all times relevant to this action, Hazell was and is the exclusive owner

       of all rights, title, and interest to her image, likeness and/or identity unlawfully


                                      The Casas Law Firm, P.C.
               Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                 41
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 42 of 55




    converted by Defendant for Defendant’s benefit.

    205.    Defendant used Hazell’s image, likeness and/or identity as described

    herein without authority to create the perception that Hazell worked at or was

    otherwise affiliated with Defendant’s strip club, endorsed Defendant’s business

    and activities, and/or consented to or authorized Defendant to use her image to

    advertise, promote, and market Defendant’s business and/or Defendant’s events

    and activities.

    206.    Defendant’s use of Hazell’s image, likeness and/or identity to advertise,

    promote and market Defendant’s business and/or Defendant’s events and

    activities as described in this Complaint was false and misleading.

    207.    Defendant’s unauthorized use of Hazell’s image, likeness and/or identity

    as described in this Complaint constitutes false advertising by suggesting or

    implying, among other things, that Hazell worked at or was otherwise affiliated

    with Defendant, endorsed Defendant’s business, or Defendant’s events or

    activities, or consented to or authorized Defendant’s usage of her image to

    advertise, promote, and market Defendant’s business or Defendant’s events and

    activities and/or that Hazell would participate in or appear at the specific events

    promoted in the advertisement.

    208.    Defendant’s false advertising described above has the capacity or tendency

    to confuse consumers, including actual and prospective patrons of Defendant, as

    to the general quality of attendees and participants of Defendant’s strip club and

    in its events, as well as specifically whether Hazell worked at or was otherwise

                                   The Casas Law Firm, P.C.
            Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                              42
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 43 of 55




    affiliated with Defendant, endorsed Defendant’s business or Defendant’s events or

    activities, or consented to or authorized Defendant’s usage of her image to

    advertise, promote, and market Defendant’s business or Defendant’s events and

    activities.

    209.    Upon information and belief, Defendant’s false advertising described

    above did, in fact, deceive and/or cause consumer confusion as to whether Hazell

    worked at or was otherwise affiliated with Defendant, endorsed Defendant’s

    business or Defendant’s events and activities, or consented to or authorized

    Defendant’s usage of her image to advertise, promote, and market Defendant’s

    business or Defendant’s events and activities.                Among other things, upon

    information and belief, such unauthorized use misled and served to entice

    consumers and prospective consumers to join Defendant, visit Defendant’s strip

    club, and participate in events at Defendant’s strip club and had a material effect

    and impact on the decision of members and prospective members and participants

    to join Defendant, visit Defendant’s strip club and take part in the events at

    Defendant’s strip club.

    210.    Defendant’s advertisements, promotions and marketing of Defendant’s

    strip club and events occur in and are targeted to interstate commerce.

    Specifically, Defendant promotes its business and events through interstate

    promotions and campaigns to target persons from different states throughout the

    United States. Defendant principally uses the World Wide Web, social media and

    other vehicles of interstate commerce to advertise, market, promote, and entice or

                                   The Casas Law Firm, P.C.
            Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                              43
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 44 of 55




    lure membership and attendance at Defendant’s events.

    211.   Defendant’s unauthorized use of Hazell’s image, likeness and/or identity

    as described herein was designed to benefit Defendant’s business interests by,

    among other things, promoting Defendant’s strip club and activities and attracting

    clientele to Defendant’s strip club.

    212.   Defendant knew or should have known that its unauthorized use of

    Hazell’s image, likeness and/or identity would cause consumer confusion as

    described in this Complaint.

    213.   Defendant’s unauthorized use of Hazell’s image, likeness and/or identity

    as described herein violates 15 U.S.C. §1125(a) and was wrongful.

    214.   As such, the present case is an exceptional case warranting an award of

    reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117.

    215.   Defendant had actual or constructive knowledge or consciously

    disregarded the wrongfulness of its conduct, deprived Hazell of a property

    interest, and further acted with actual or constructive knowledge of the high

    probability that injury or damage would result to Hazell.

    216.   The method and manner in which Defendant used the image of Hazell

    further evinces that Defendant was aware of or consciously disregarded the fact

    that Hazell did not consent to Defendant’s use of the image to advertise

    Defendant’s business.

    217.   Defendant has caused irreparable harm to Hazell, her reputation and brand

    by attributing to Hazell the adult entertainment lifestyle and activities at

                                  The Casas Law Firm, P.C.
           Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                             44
  Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 45 of 55




        Defendant’s strip club.

        218.    Defendant’s unauthorized use of Hazell’s image, likeness and/or identity

        directly and proximately caused and continue to cause damage to Hazell in an

        amount to be determined at trial.

        WHEREFORE, Hazell respectfully requests that the Court issue a judgment

against Defendant and grant actual, or compensatory, damages in an amount to be

determined at trial, lost profits, disgorgement of profits earned directly or indirectly by

Defendant’s unlawful use, attorneys’ fees and costs, prejudgment and post-judgment

interest, and/or such further relief that is just and proper.

                                Hazell COUNT II
       (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)

        219.    Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to

        Defendant and protects Hazell from the conduct described herein.

        220.    Defendant used Hazell’s image to create the false impression with the

        public that Hazell either worked at Defendant’s strip club, and/or endorsed

        Defendant’s business. This was done to promote and attract clientele to

        Defendant’s strip club, and thereby generate revenue for Defendant. Thus, this

        was done in furtherance of Defendant’s commercial benefit.

        221.    Hazell is in the business of commercializing her identity and selling her

        images to reputable brands and companies for profit. Defendant’s customers are

        the exact demographic that views Hazell’s images in magazines and online.

        222.    Both Hazell and Defendant’s strip club compete in the entertainment


                                       The Casas Law Firm, P.C.
                Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                  45
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 46 of 55




    industry, use similar marketing channels and their respective endeavors overlap.

    They vie for the same dollars from the same demographic consumer group of

    men.

    223.   As such, an unauthorized use of Hazell’s image to promote a strip club

    created an undeniable confusion in Defendant consumers’ minds, which lead to

    competitive injury to Hazell.

    224.   Defendant’s use of Hazell’s image, likeness and/or identity constitutes a

    false designation of the source of origin, sponsorship, approval, or association

    which has deceived Hazell’s fans and present and prospective clients into

    believing that Defendant’s advertisements are endorsed by Hazell, or sponsored,

    approved or associated with Hazell.

    225.   Despite the fact that Defendant was at all times aware that Hazell neither

    worked at, nor endorsed its strip club, nevertheless, it used Hazell’s image to

    mislead potential customers as to Hazell’s employment at and/or affiliation with

    Defendant.

    226.   Defendant knew that its use of Hazell’s image would cause consumer

    confusion as to Hazell’s sponsorship and/or employment at Defendant’s strip club.

    227.   Upon information and belief, Defendant’s use of Hazell’s image did in fact

    cause consumer confusion as to Hazell’s employment at and/or endorsement of

    Defendant’s business, and the goods and services provided by Defendant.

    228.   As a direct and proximate result of Defendant’s actions, Hazell has no

    control over the nature and quality of the line of products or services provided by

                                  The Casas Law Firm, P.C.
           Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                             46
  Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 47 of 55




        Defendant, the nature of the advertisement depicting Hazell’s image, likeness and/

        or identity, or how Hazell’s image, likeness and/or identity are being depicted by

        Defendant.

        229.    Further, any failure, neglect or default by Defendant will reflect adversely

        on Hazell as the believed source of origin, sponsorship, approval or association

        thereof, hampering efforts by Hazell to continue to protect her reputation for high

        quality professional modeling, resulting in loss of sales thereof and the

        considerable expenditures to promote her personal modeling services to legitimate

        mainstream media, all to the irreparable harm of Hazell.

        230.    Due to Defendant’s unauthorized use of Hazell’s image, Hazell has been

        damaged in an amount to be determined at trial.

        WHEREFORE, Hazell respectfully requests that the Court enter a judgment

against Defendant and grant actual, or compensatory, damages in an amount to be

determined at trial, lost profits, disgorgement of profits earned directly or indirectly by

Defendant’s unlawful use, attorneys’ fees and costs, prejudgment and post-judgment

interest, and/or such further relief that is just and proper.

                                    Hazell COUNT III
                   (Violation of Fla. Stat. § 540.08: Right of Publicity;
                   Unauthorized Misappropriation of Name/Likeness)

         231. Hazell has a statutory right of publicity under Section 540.08, Florida

       Statutes.

         232. Section 540.08, Florida Statutes, provides that: “[n]o person shall publish,

       print, display or otherwise publicly use for purposes of trade or for any commercial
                                       The Casas Law Firm, P.C.
                Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                  47
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 48 of 55




   or advertising purpose the name, portrait, image, or other likeness of any natural

   person without the express written or oral consent to such use.”

     233. Despite the clear language of Section 540.08, Defendant published

   Hazell’s image, likeness and/or identity on a social media outlet, among others, to

   promote, advertise and market Defendant’s strip club and/or Defendant’s events

   and activities.

     234. At all times relevant to this action, was and is the exclusive owner of all

   rights, title, and interest to her image, likeness and/or identity unlawfully converted

   by Defendant for Defendant’s benefit.

     235. Defendant never sought permission or authority to use Hazell’s image,

   likeness and/or identity to advertise, promote, market or endorse Defendant’s

   business or any of Defendant’s events or activities.

     236. Hazell never consented to, permitted, assigned, licensed, or otherwise

   agreed to Defendant’s use of her image, likeness and/or identity to advertise,

   promote, market or endorse Defendant’s business or any of Defendant’s events or

   activities.

     237. Defendant intentionally or, at a minimum, recklessly published, printed,

   displayed, or otherwise publicly disseminated or used Hazell’s image, likeness

   and/or identity without her express written or oral consent, for purposes of trade or

   for other commercial or advertising purposes as detailed in this Complaint.

     238. Defendant had actual or constructive knowledge or consciously

   disregarded the wrongfulness of its conduct, deprived Hazell of a property interest,

                                   The Casas Law Firm, P.C.
            Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                              48
  Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 49 of 55




      and further acted with actual or constructive knowledge of the high probability that

      injury or damage would result to Hazell.

        239. At a minimum, Defendant’s conduct was so reckless or wanton in care that

      it constituted a conscious disregard of or indifference to Hazell’s rights.

        240. Alternatively, Defendant acted negligently towards Hazell in using and

      disseminating, without authority, her image, likeness and/or identity on a social

      media outlet to promote, advertise and market Defendant’s strip club and/or

      Defendant’s events and activities.

        241. Defendant has caused irreparable harm to Hazell, her reputation and brand

      by attributing to Hazell the adult entertainment lifestyle and activities at

      Defendant’s strip club.

        242. Defendant has also damaged Hazell as a direct and proximate result of its

      unauthorized use of Hazell’s image, likeness and/or identity without compensating

      Hazell. Defendant’s conduct has been despicable and taken in conscious disregard

      of Hazell’s rights.

       WHEREFORE, Hazell respectfully requests that the Court issue a judgment

against Defendant for all remedies available under Fla. Stat. §540.08, including but not

limited to, both actual loss and damages, costs, interest, royalties, and restitution of

Defendant’s unlawful proceeds, including Defendant’s profits and other relief deemed

just and proper by this Court.




                                      The Casas Law Firm, P.C.
               Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                 49
Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 50 of 55




                               Hazell COUNT IV
                (Violation of Common Law Right of Publicity;
             Unauthorized Misappropriation of Name or Likeness)

    243.    Hazell has a common law right of publicity.

    244.    Defendant may not publish, print, display or publicly use for purposes of

    trade or for any commercial or advertising purpose the name, portrait, image, or

    other likeness of Hazell without express written or oral consent to such use.

    245.    At all times relevant to this action, Hazell was and is the exclusive owner

    of all rights, title, and interest to her image, likeness and/or identity unlawfully

    converted by Defendant for Defendant’s benefit.

    246.    Defendant published, printed, displayed and/or publicly used Hazell’s

    image, likeness and/or identity on its social media outlet, among others, for

    purposes of trade and/or commercial advertising including, but not limited to,

    promoting, advertising and marketing of Defendant and Defendant’s events and

    activities.

    247.    Defendant took these actions without Hazell’s permission, consent or

    authority.    In fact, Defendant never sought permission nor authority to use

    Hazell’s image, likeness and/or identity to advertise, promote, market or endorse

    Defendant’s business or any of Defendant’s events or activities.

    248.    Hazell never consented to, permitted, assigned, licensed, or otherwise

    agreed to Defendant’s use of her image, likeness and/or identity to advertise,

    promote, market or endorse Defendant’s business or any of Defendant’s events or

    activities.
                                   The Casas Law Firm, P.C.
            Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                              50
 Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 51 of 55




       249.   Defendant intentionally or, at a minimum, recklessly, published, printed,

       displayed, or otherwise publicly disseminated or used Hazell’s image, likeness

       and/or identity without her express written or oral consent, for purposes of trade

       or for other commercial or advertising purposes as detailed in this Complaint.

       250.   Defendant had actual or constructive knowledge or consciously

       disregarded the wrongfulness of its conduct, deprived Hazell of a property

       interest, and further acted with actual or constructive knowledge of the high

       probability that injury or damage would result to Hazell.

       251.   At a minimum, Defendant’s conduct was so reckless or wanton in care that

       it constituted a conscious disregard of or indifference to Hazell’s rights.

       252.   Alternatively, Defendant acted negligently towards Hazell in using and

       disseminating, without authority, her image, likeness and/or identity on

       Defendant’s social media outlet to promote, advertise and market Defendant’s

       strip club and Defendant’s events and activities.

       253.   Defendant has caused irreparable harm to Hazell, her reputation and brand

       by attributing to Hazell the adult entertainment lifestyle and activities at

       Defendant’s strip club.

       254.   Defendant has also damaged Hazell as a direct and proximate result of its

       unauthorized use of Hazell’s image, likeness and/or identity without

       compensating Hazell.

       WHEREFORE, Hazell respectfully requests that the Court issue a judgment

against Defendant for all remedies available under a claim of misappropriation including,

                                     The Casas Law Firm, P.C.
              Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                51
 Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 52 of 55




but not limited to, actual damages, costs, interest, and restitution of Defendant’s unlawful

proceeds, including Defendant’s profits and other relief deemed just and proper by this

Court.

                                        Hazell COUNT V
                                         (Conversion)

         255.   Hazell is, and all at relevant times was, the exclusive owner of all rights,

         title, and interest to her image, likeness and/or identity unlawfully converted by

         Defendant for Defendant’s benefit.

         256.   Hazell has, and at all times relevant herein had, an intangible property

         interest in her image, likeness and/or identity unlawfully converted by Defendant

         for Defendant’s benefit.

         257.   By its acts and conduct alleged above, Defendant has converted Hazell’s

         property rights, including without limitation, Hazell’s image, likeness and/or

         identity for Defendant’s use and wrongful disposition for financial gain.

         258.   Hazell is informed and believes and, on such information, alleges that

         Defendant has refused to return Hazell’s property to her or pay for the deprivation

         of Hazell’s property.

         259.   As a result, Hazell has suffered compensatory and exemplary damages to

         be determined according to proof at trial; but Hazell alleges that the same are

         within the jurisdiction of the Court.

         260.   Further, Hazell is informed and believes and thereon alleges that in

         engaging in the conduct described above, Defendant acted with oppression and/or


                                       The Casas Law Firm, P.C.
                Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                  52
  Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 53 of 55




       malice. Defendant’s conduct has been despicable and taken in conscious disregard

       of Hazell’s rights.

       WHEREFORE, Hazell respectfully requests this Court to issue a judgment

against Defendant and for all remedies available under the common law claim for

conversion, including but not limited to actual damages, costs, interest, and restitution of

Defendant’s unlawful proceeds, including Defendant’s profits, and/or other relief deemed

just and proper.

                                      Hazell COUNT VI
                                     (Unjust Enrichment)

       261.    Hazell has conferred a benefit upon Defendant by virtue of Defendant’s

       usage of her image without compensation.

       262.    At all times relevant to this action, Hazell was and is the exclusive owner

       of all rights, title, and interest to her image, likeness and/or identity unlawfully

       converted by Defendant for Defendant’s benefit.

       263.    Defendant was aware that Hazell’s image, likeness and/or identity was

       valuable.

       264.    Defendant was aware of the resulting benefit from usage of Hazell’s

       image, likeness and/or identity.

       265.    Defendant has retained profits and other benefits conferred upon it by

       using Hazell’s image, likeness and/or identity to promote and advertise

       Defendant’s business and/or Defendant’s events and activities.

       266.    It would be inequitable for Defendant to retain the benefits conferred upon


                                      The Casas Law Firm, P.C.
               Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                 53
  Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 54 of 55




       it by using Hazell’s image, likeness and/or identity without paying fair value for

       the image.

       WHEREFORE, Hazell respectfully requests that the Court issue a judgment

against Defendant for damages, including but not limited to actual damages, costs,

interest, restitution of unlawful proceeds, including Defendant’s gross profits and such

other and further relief in law or equity as this Court deems just and proper.

                                   PRAYER FOR RELIEF

       WHEREFORE, each Plaintiff individually respectfully prays that this Court

grant Judgment to each Plaintiff, respectively, and against Defendant, in an amount to be

determined at trial aggregated across all Plaintiffs and as follows:

           1. For damages as provided in 15 U.S.C. § 1125(a);

           2. For attorneys’ fees and costs of suit, as provided for in 15 U.S.C. §

               1125(a);

           3. For damages as provided in Fla. Stat. §540.08;

           4. For general damages according to proof;

           5. For special damages according to proof;

           6. For consequential damages according to proof;

           7. For reasonable attorneys’ fees and costs as permitted by law;

           8. For prejudgment interest and royalties at the legal rate;

           9. For such other relief as this Court deems just and proper; and

                               DEMAND FOR JURY TRIAL

       Plaintiffs demand trial by jury on all issues so triable.

                                      The Casas Law Firm, P.C.
               Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                 54
 Case 3:21-cv-00942-MCR-HTC Document 1 Filed 08/04/21 Page 55 of 55




Dated: August 4, 2021.                           Respectfully submitted,

                                                 THE CASAS LAW FIRM, P.C.

                                                 By: /s/ Ludmila Khomiak
                                                 Ludmila Khomiak, Esq.
                                                 Florida Bar No.: 91757
                                                 mila@talentrights.law
                                                 Brickell Bayview Center
                                                 80 S. W. 8th Street, Suite 2000
                                                 Miami, FL 33130
                                                 Phone: (786) 671-3244
                                                 Fax: (786) 671-3243
                                                 Attorney for Plaintiffs




                                     The Casas Law Firm, P.C.
              Brickell Bayview Center 80 S.W. 8th Street, Suite 2000, Miami, FL 33130
                                                55
